Name: Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain
 Type: Regulation
 Subject Matter: processed agricultural produce;  European construction;  agricultural policy;  Europe
 Date Published: nan

 1.3 . 86 Official Journal of the European Communities No L 53/23 COUNCIL REGULATION (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain should apply for such time as is necessary in order to achieve the desired end, HAS ADOPTED THIS REGULATION : Article 1 Within the meaning of this Regulation :  'Community of Ten ' shall mean the Community as at present constituted before the accession of the Kingdom of Spain and of the Portuguese Republic,  'accession compensatory amounts ' shall mean compensatory amounts applicable in trade between the Community of Ten and Spain and between the latter and third countries . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 68 and 70 of the Act of Accession pro ­ vide, for Spain, for the fixing of prices at a level which may be different to that of the common prices ; where ­ as , pursuant to Article 72 of the Act, such differences in price level are to be compensated for by a system of compensatory amounts ; Whereas the compensatory amounts are intended to avoid disturbances in trade resulting from differences in prices ; whereas , as a consequence, the application of compensatory amounts is not required where there is no fear of such disturbances ; Whereas , pursuant to Article 98 (2) of the Act , the com ­ pensatory amounts for milk products other than butter and skimmed-milk powder are to be fixed using coeffi ­ cients to be determined ; whereas , for the determination of such coefficients , account should be taken in parti ­ cular of the difference between the prices recorded on the Spanish market and the prices recorded in the Community of Ten ; Whereas , where it becomes necessary, provision should be made for the possible introduction of a system for the advance fixing of compensatory amounts ; Whereas Article 73 of the Act provides that appropriate measures may be taken with a view to ensuring the pro ­ per functioning of the common organization of the market where the refund on exports is less than the compensatory amount or if no refund is applicable ; whereas such measures may in particular provide for the levying of an amount not exceeding the accession compensatory amount ; Whereas a certain amount of deflection of trade and distortion of competition may, in particular, occur in the final period of moves towards price alignment and when common prices are applied throughout the Com ­ munity ; whereas it is therefore justified that measures intended to avoid such deflection and distortion A rticle 2 The accession compensatory amounts applicable for each year : (a) for butter and skimmed-milk powder, shall be equal to the difference between the intervention price fixed for Spain and the intervention price applicable in the Community of Ten ; (b) for the other products listed in Article 1 of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (') as last amended by Regula ­ tion (EEC) No 3768/85 (2) shall be fixed using one or more of the following factors :  the difference between the prices recorded on the Spanish market and the prices recorded in the Community of Ten ,  the quantities of raw materials used in the manufacture of the products concerned,  specific manufacturing costs . Article 3 In trade between the Community of Ten and Spain, the accession compensatory amounts shall be levied or (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 362, 31 . 12 . 1985 , p . 8 . No L 53/24 1.3.86Official Journal of the European Communities granted by the Member State concerned whose price level used for the determination of the accession com ­ pensatory amounts is the highest . third countries is less than the accession compensatory amount or is not fixed, provision may be made on export from Spain for the measures required to ensure payment of any amount as referred to in the preceding subparagraph . Article 4 1 . The accession compensatory amount applicable shall be that in force at the time of acceptance of the declaration of import or export . 2 . However, where necessary, the introduction of a system for the advance fixing of the accession compen ­ satory amount may be decided in accordance with the procedure set out in Article 6 . Article 6 1 . The following shall be determined in accordance with the procedure laid down in Article 30 of Regula ­ tion (EEC) No 804/68 : (a) the detailed rules for the application of this Regu ­ lation and in particular for fixing the accession compensatory amounts ; (b) the procedure for granting and levying accession compensatory amounts in order to prevent any deflection of trade or distortion of competition . 2 . Measures to prevent any deflection of trade or dis ­ tortion of competition may continue to apply for as long as is deemed necessary, after the accession com ­ pensatory amounts have been discontinued . Article 5 If, for a product, an accession compensatory amount is fixed which must be deducted from the export refund to third countries, and if the refund is less than that compensatory amount or is not fixed, an amount equal to the difference between the compensatory amount and the refund or, as the case may be, to the compensa ­ tory amount shall be levied in the new Member State on exports to third countries of the product in question . In addition, where refunds vary according to destina ­ tion , if the refund applicable on export to one or more Article 7 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS